Citation Nr: 1208078	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increase in the ratings for residuals of a right eye injury (currently assigned "staged" ratings of 0 percent prior to June 13, 2010, and 10 percent from that date).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for the right eye disability.  The Veteran's claims file is under the jurisdiction of the Waco, Texas, RO.  In March 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  The case was previously before the Board in June 2010, when it was remanded for further development.  An interim, May 2011, rating decision increased the rating for residuals of a right eye injury to 10 percent, effective June 13, 2010 (one month prior to the date of a VA examination).

The June 2010 Board remand referred to the RO for appropriate action the matter of service connection for headaches, claimed as secondary to service-connected residuals of right eye injury (see March 2010 videoconference hearing).  The record does not show that any action was taken in response to the referral.  The Board does not have jurisdiction in the matter and it is once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a service-connected left eye disability, he does not have visual acuity 20/200 or less in each eye or peripheral field of vision in each eye of 20 degrees or less.  

2.  The earliest indication in the record that the Veteran has photophobia as a residual of his right eye injury in service is his August 21, 2006 statement to that effect; no other compensable pathology or impairment residual from the right eye injury in service is shown.   


CONCLUSION OF LAW

A 10 percent rating for residuals of a right eye injury is warranted from the earlier effective date of August 21, 2006; a rating in excess of 10 percent for such disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.17, 4.20, 4.84a, Diagnostic Codes (Codes) 6099-6009 (as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A June 2008 letter provided additional information regarding rating criteria.  Supplemental statements of the case in July 2008 and May 2011 readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has received Vazquez-Flores compliant notice, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA eye examinations in August 2007 and July 2011.  The Board finds that the examinations are adequate for rating purposes, as the examiners considered the reported history of the Veteran, and conducted a thorough examinations, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.

Factual Background

A June 1985 rating decision awarded the Veteran service connection for residuals of right eye injury, rated 0 percent.  The instant claim for increase was received in April 2006.

VA outpatient treatment records from May 2006 to the present include reports of eye evaluations.  A May 2006 eye consultation report notes traumatic corneal scarring OD (right eye) with 20/30 vision in the eye.  On routine eye examination in October 2006, the Veteran stated he had no pain to report.  Traumatic corneal scarring of the right eye was noted; corrected visual acuity in the right eye was 20/25.  SLE (slit lamp examination) found many right eye corneal scars secondary to foreign bodies, pinguecula OU (both eyes), no NVI (Neurological Visual Impairment) in either eye, the right eye lens was clear, and A/C (anterior chamber) of both eyes was deep and quiet.  DFE (dilated fundus examination) of both eyes found that macula and vitreous were clear, vessels were normal and periphery was flat.  The assessment was many corneal scars secondary to foreign bodies (and traumatic cataract left eye with dilated sluggish pupil).  

In a statement received in August 2006 the Veteran reports "my eyes get sore at bright light and they bother me".  

An August 2006 statement from a friend of the Veteran notes that he has "problems with his eyesight at work" (and indicates that the eyesight and a service connected hand disability have impacted on the jobs he was offered).  

In his June 2007 notice of disagreement, the Veteran reported that his vision has changed because his eye is becoming more sensitive to light.  

An August 2007 report of VA eye examination notes right eye corneal scars, and that "course since onset" was improved.  The Veteran complained of fatigue in both eyes when trying to use them together.  There were no periods of incapacitation due to the eye injury.  The Veteran had no keratoconus and his corrected far and near right eye vision was 20/20.  There was no visual field defect, accommodation was normal, right eye pressure was 11, the eye lids were normal, and there was no nystagmus, loss of eyebrows or eyelashes, ptosis, lagophthalmos, symblepharon, diplopia, or strabismus.  Right eye lacrimal duct function was normal, right eye lens had not been removed and there were no other right eye lens abnormalities.  The examiner noted a healed residual of a right eye injury and several small corneal scars OD.  Fundoscopic examination was normal; slit lamp examination of the cornea showed multiple old small foreign body scars of the right eye.   The lens of the right eye was clear, but showed early anterior lens changes consistent with trauma.  The diagnosis for the right eye was cornea scars (with no significant general occupational or usual daily activity effects); there was no active conjunctivitis, iritis, retinitis, scleritis or other eye disease.  

At the March 2010 videoconference hearing, the Veteran testified that when he takes his glasses off, "more light comes through one eye" and his eyes water and hurt.  

On July 2010 VA eye examination of the Veteran, the examiner indicated that the Veteran's claims file was reviewed, and noted his complaints of right eye blurred vision and light sensitivity (blurring and photophobia).  There was no history of eye neoplasm or incapacitating periods due to eye disease.  Right eye funduscopic examination showed that optic nerve, vessel and macula were normal, media was clear, periphery was flat and there were no other funduscopic findings.  On slit lamp examination of the right eye, the cornea showed multiple foreign body scars and stripping of Desmets membrane at 3 o'clock.  The right eye lens showed peripheral cortical spokes.  Tonometry revealed that right eye pressure was 11.  There were no abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, or eyelash or eyebrow loss.  Abnormal accommodation was presbyopia.  There was no visual field defect and the corrrected visual acuity in each eye was 20/25.  The diagnosis regarding the right eye was corneal scars with light sensitivity which had no significant effects on usual occupation and no effect on usual daily activities.  The examiner noted that the Veteran had photophobia because of glare produced by light passing through the scars.

A May 2011 rating decision increased the rating for residuals of a right eye injury to 10 percent, effective June 13, 2010, based essentially on a finding that a July 13, 2010 examination found that the Veteran had photophobia as a residual of the right eye injury (but no loss of visual acuity or visual field loss).  

Legal Criteria and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in April 2006, the period for consideration is from April 2005 until the present.

The Veteran's service-connected residuals of a right eye injury have been assigned a 10 percent rating, effective June 13, 2010 under Codes 6099-6009, (for photophobia as a residual the eye injury by analogy [because there is no specific diagnostic code for rating photophobia; see 38 C.F.R. § 4.20] to unhealed eye injury, which is to be rated based on impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent for continuance of active pathology, with a minimum rating of 10 percent for active pathology).   See 38 C.F.R. § 4.84a, Code 6009.  

VA regulations for evaluating eye disabilities were amended during the pendency of this appeal.  See 73 Fed. Reg. 66544 (November 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  According to this amendment, the revised criteria apply only to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's appeal for increase stems from an April 2006 claim for increase, the revised criteria do not apply.  [Notably, Code 6009 no longer provides for a minimum 10 percent rating during active pathology.] 

When practicable, ratings on account of visual impairment are to be based on examination by specialists, including uncorrected and corrected central visual acuity for distance and near based on the Snellen's test type or its equivalent.  The best distant vision obtainable after best correction will be the basis of rating.  38 C.F.R. § 4.75.  In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  That is, a person who can read at 20/100 but who cannot read at 20/70, should be rated as seeing at 20/100.  38 C.F.R. § 4.83. 

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See Villano v. Brown, 10 Vet. App. 248 (1997); see also 38 C.F.R. § 4.14.  However, compensation is payable for a combination of blindness in one eye due to service-connected disability and blindness in the other eye due to nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not due to the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Under 38 C.F.R. § 4.84a, Codes 6061 to 6079 loss of central visual acuity may be assigned ratings of 10 to 100 percent.  When disability in only one eye is service connected, loss of visual acuity/visual field in the nonservice connected eye may not be considered in the rating of the service connected disability [but is considered normal] unless visual acuity in both eyes is 20/200 or less, or visual fields in each are 20 degrees or less. 38 C.F.R. § 3.383.  To warrant a compensable rating for loss of visual acuity in one eye (where there is no loss of visual acuity/visual field in the nonservice connected eye, not due to misconduct, to 20/200 or less/20 degrees or less), there must be loss of vision in the service connected eye to 20/70 (or less).  38 C.F.R. § 4.84a, Code 6078 (as in effect prior to December 10, 2008). 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (as in effect prior to December 10, 2008).  Here, there is no disease of the optic nerve, and loss of visual field has not been found.  Consequently, the criteria for rating based on visual field loss do not apply.    

As was noted above, a May 2011 rating decision increased the rating for the Veteran's residuals of right eye injury from 0 to 10 percent effective June 13, 2010 based essentially on a finding that from that date active pathology (photophobia) warranting the minimum rating under the pre-December 10, 2008 38 C.F.R. § 4.84a, Code 6009 criteria has been shown.  On close review of the record, the Board finds that photophobia has been reasonably shown present since August 21, 2006, warranting the assignment of the 10 percent rating from that earlier date.   Specifically, while the Veteran did not report photophobia with his instant claim for increase, and photophobia was not identified as a residual of the Veteran's eye injury in service when he underwent VA eye evaluation in May 2006, in his August 21, 2006 statement in support of claim the Veteran identified photophobia as a residual problem  associated with his eye injury in service.  Photophobia is a manifestation that is capable of lay observation, particularly by the person experiencing it; the Board finds no reason to question the Veteran's August 2006 account that he had photophobia.  The July 2010 VA eye examination merely provided clinical corroboration that the photophobia is indeed residual pathology from the right eye injury in service.  As photophobia is shown throughout since August 21, 2006 (but not earlier), a 10 percent rating for such impairment (as the minimum rating for active pathology) is warranted from that date.   

Next for consideration is whether or not at any time since April 2005 the Veteran's service connected residuals of a right eye injury have been manifested by pathology or impairment that meets or approximates the criteria for a higher (or separate compensable) rating.  As compensable loss of visual acuity or loss of visual fields in the right eye is not shown (corrected visual acuity in the right eye was 20/25, and there was no visual field defect on July 2010 VA examination), and no eye pathology or impairment (other than photophobia) due to the eye injury in service has been found, there is no basis for rating the disability under any alternate criteria.  The Veteran has specifically denied that his right eye disability causes pain, has required rest, or has resulted in episodic incapacity.  The impairment due to photophobia is encompassed in the 10 percent rating currently assigned.   Consequently, a higher than 10 percent rating is not warranted for any period of time under consideration. 

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  As the manifestations of the Veteran's residuals of right eye injury are entirely encompassed by the schedular criteria for a 10 percent rating under  Code 6009, the Board finds that those criteria are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, although statements from the Veteran and his friend note that he has "lost some jobs" due to his service-connected right eye disability (and service connected left hand disability), VA examiners have opined that the service connected right eye disability has no effect on occupational or everyday functioning , and the veteran has not alleged he is unemployable due to the right eye disability.  Consequently, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 10 percent rating for photophobia as a residual of a right eye injury is granted from the earlier effective date of August 21, 2006, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for residuals of a right eye injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


